Citation Nr: 1440206	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia left knee, with medial meniscus tear, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left shoulder impingement syndrome, currently evaluated as 10 percent disabling from August 31, 2007 to January 30, 2011, and 30 percent disabling from January 31, 2011 (but not to include a 100 percent temporary total evaluation from April 22, 2013 to June 30, 2013).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, increased the evaluation for the Veteran's service-connected left knee disability to 10 percent, effective August 31, 2007, and denied an increased evaluation for the Veteran's left shoulder disability.  

The Veteran filed a notice of disagreement (NOD) with respect to the left shoulder claim, and this will be discussed in the Remand below.  In addition, in a December 2012 rating decision, the RO increased the left shoulder evaluation to 10 percent from August 31, 2007, and to 30 percent from January 31, 2011.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the left knee, in an August 2014 correspondence, the Veteran's representative noted that the Veteran had requested a Travel Board hearing on the March 2013 VA Form 9.  As such, remand is warranted so that the Veteran may be afforded the requested Travel Board hearing.

With respect to the left shoulder, in a November 2008 rating decision, the RO denied a compensable evaluation.  In a July 2009 VA Form 21-4138, the Veteran indicated that he disagreed with the noncompensable evaluation.  The Board construes the July 2009 correspondence as a timely NOD with the November 2008 rating decision.  Thus, the November 2008 rating decision remains pending, and the RO is required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC to the Veteran and his representative addressing the issue of entitlement to an increased evaluation for the service-connected left shoulder disability.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

2. The RO should schedule the Veteran for a Travel Board hearing for the issue of entitlement to an increased evaluation for chondromalacia left knee, with medial meniscus tear, with appropriate notification to the Veteran and his representative. After the Travel Board hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



